Exhibit 10.1
Execution Copy
1HSBC BANK USA, NATIONAL ASSOCIATION
and
The Bank of New York Mellon,
not in its individual capacity, but solely as
Trustee of the SPDR® Gold Trust


 
SPDR® Gold Trust
First Amended And Restated
Allocated Bullion Account Agreement
 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on as of June 1, 2011
BETWEEN

(1)   HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States of America, whose principal place
of business in England is at 8 Canada Square, London E14 5HQ (“we” or “us”); and

(2)   The Bank of New York Mellon, not in its individual capacity, but solely as
trustee (the “Trustee”) of SPDR® Gold Trust (the “Trust”) as established
pursuant to the Trust Indenture (defined below) (“you”).

INTRODUCTION
Pursuant to that certain Allocated Bullion Account Agreement, dated November 12,
2004, as amended by Amendment No. 1, dated November 5, 2005, Amendment No. 2,
dated November 26, 2007, and Amendment No. 3, dated May 20, 2008 (the “Original
Agreement”), we agreed to open and maintain for you an Allocated Account and to
provide other services to you in connection with your Allocated Account. You and
we now wish to amend and restate the Original Agreement to incorporate into one
document the Original Agreement and the above amendments and to make further
amendments. This Agreement now sets out the terms under which we will provide
those services to you and the arrangements which will apply in connection with
those services and your Allocated Account.
IT IS AGREED AS FOLLOWS
1. INTERPRETATION

1.1   Definitions: In this Agreement:       “Account Balance” means, in relation
to the Allocated Account, the specific Precious Metal held by us for you as from
time to time identified in, and recorded on, the Allocated Account.      
“Agreement” means this First Amended and Restated Allocated Bullion Account
Agreement between you and us, as the same may be amended from time to time.    
  “Allocated Account” means, in relation to Precious Metal, the account
maintained by us in your name recording the amount of, and identifying, the
Bullion received and held by us for you on an allocated basis pursuant to this
Agreement.       “Availability Date” means the Business Day on which you wish us
to credit to your Allocated Account an amount of Bullion debited from your
Unallocated Account.       “Bullion” means the Precious Metal held for you under
this Agreement or standing to your credit in your Unallocated Account, as the
case may be.

-1-



--------------------------------------------------------------------------------



 



    “Business Day” means a day other than (i) a day on which the Exchange (as
such term is defined in the Trust Indenture) is closed for regular trading or
(ii), if the transaction involves the receipt or delivery of gold or
confirmation thereof in the United Kingdom or in some other jurisdiction, (a) a
day on which banking institutions in the United Kingdom or in such other
jurisdiction, as the case may be, are authorized by law to close or a day on
which the London gold market is closed or (b) a day on which banking
institutions in the United Kingdom or in such other jurisdiction, as the case
may be, are authorized to be open for less than a full business day or the
London gold market is open for trading for less than a full business day and
transaction procedures required to be executed or completed before the close of
the business day may not be so executed or completed.       “LBMA” means The
London Bullion Market Association or its successors.       “London Precious
Metals Market” means the London over-the-counter bullion market or such other
market for Precious Metal operating in London as may be agreed between you and
us from time to time.       “Participant” means a Participant as defined in the
Trust Indenture.       “Participant Agreement” means that certain Participant
Agreement in effect from time to time between the Trustee, the Sponsor and each
Participant, as those terms are defined in the Trust Indenture.      
“Participant Unallocated Account” means the Precious Metal account a Participant
is required by the Participant Agreement to have maintained by us for such
Participant on an Unallocated Basis.       “Point of Delivery” means such date
and time that the recipient or its agent acknowledges in written form its
receipt of delivery of Precious Metal.       “Precious Metal” means gold.      
“Rules” means the rules, regulations, practices and customs of the LBMA
(including the rules of the LBMA as to good delivery), the Financial Services
Authority, the Bank of England and such other regulatory authority or body
applicable to the activities contemplated by this Agreement, including the
activities of any Sub-Custodian.       “Sponsor” means World Gold Trust
Services, LLC.       “Sub-Custodian” means a sub-custodian, agent or depository
(including an entity within our corporate group) selected by us to perform any
of our duties under this Agreement, including the custody and safekeeping of
Bullion.       “Third Party Unallocated Account” means a Precious Metal account
maintained by us on an Unallocated Basis in the name of a person other than you
in your capacity as Trustee of the Trust.

-2-



--------------------------------------------------------------------------------



 



    “Trust Indenture” means that certain Trust Indenture of SPDR® Gold Trust,
dated as of November 12, 2004, between World Gold Trust Services, LLC, as
Sponsor, and The Bank of New York Mellon, as Trustee, as amended and/or restated
from time to time.       “Unallocated Account” means the account maintained by
us in your name on an Unallocated Basis pursuant to the Unallocated Bullion
Account Agreement.       “Unallocated Basis” means, with respect to a Precious
Metal account maintained with us, that the person in whose name the account is
held is entitled to delivery in accordance with the Rules of an amount of
Precious Metal equal to the amount of Precious Metal standing to the credit of
the person’s account but has no ownership interest in any Precious Metal that we
own or hold.       “Unallocated Bullion Account Agreement” means that certain
First Amended and Restated Unallocated Bullion Account Agreement between you and
us dated as of the date of this Agreement, as amended and/or restated from time
to time.       “VAT” means value added tax as provided for in the Value Added
Tax Act 1994 (as amended or re-enacted from time to time) and legislation
supplemental thereto and any other tax (whether imposed in the United Kingdom in
substitution thereof or in addition thereto or elsewhere) of a similar fiscal
nature.       “Withdrawal Date” means the Business Day on which you wish to
withdraw Bullion from your Allocated Account.

1.2   Headings: The headings in this Agreement do not affect its interpretation.

1.3   Singular and plural; other usages:

(a) References to the singular include the plural and vice versa.
(b) “A or B” means “A or B or both.”
(c) “Including” means “including but not limited to.”
2.     ALLOCATED ACCOUNT

2.1   Opening the Allocated Account: We shall open and maintain the Allocated
Account for you in respect of Bullion, and we shall hold the Bullion in the
Allocated Account on an allocated basis pursuant to this Agreement.

2.2   Deposits and withdrawals: The Allocated Account shall evidence and record
the holdings of Bullion in, and the movements of Bullion into and out of, the
Allocated Account.

2.3   Denomination of the Allocated Account: The Precious Metal recorded in the
Allocated Account shall be denominated in fine ounces of gold to three decimal
places.

-3-



--------------------------------------------------------------------------------



 



2.4   Reports: For each Business Day, by no later than the following Business
Day, we will transmit to you by authenticated SWIFT message(s) information
showing the movement of Bullion into and out of your Allocated Account, and
identifying separately each transaction and the Business Day on which it
occurred. In addition, we will provide you such information about the movement
of Bullion into and out of your Allocated Account on a same-day basis at such
other times and in such other form as you and we shall agree. In the case of any
difference between the information provided by authenticated SWIFT message and
the information we provide you pursuant to the immediately preceding sentence,
the SWIFT message will be controlling, and we shall not be liable for your or
any third party’s reliance on the information we provide to you by means other
than SWIFT message. For each calendar month, we will provide you within a
reasonable time after the end of the month a statement of account for your
Allocated Account, accompanied by one or more weight lists in respect of the
Bullion in your Allocated Account as of the last Business Day of the calendar
month, containing information sufficient to identify each bar of Bullion held in
your Allocated Account and the party having physical possession thereof. We also
will provide you additional weight lists in respect of the Bullion in your
Allocated Account from time to time upon your request, but only on the condition
that you may not request weight lists as a way to obtain them routinely on a
more frequent basis than the monthly basis on which we are undertaking to
provide them.

2.5   Reversal of entries: In order to maintain the accuracy of our books and
records, but without limiting our responsibilities or liability under this
Agreement, we shall reverse or amend any entries to your Allocated Account to
correct errors that we discover or of which we are notified with, if we deem it
necessary, effect back-valued to the date upon which the correct entry (or no
entry) should have been made. Without limiting the foregoing, if Bullion
delivered to your Allocated Account upon withdrawal from your Unallocated
Account is determined to be of a fineness or weight different from the fineness
or weight we have reported to you, (i) we shall debit your Allocated Account and
credit your Unallocated Account with the requisite amount of Bullion if the
determination reduces the total fine ounces of Bullion that should have been
credited to your Allocated Account, and (ii) we shall credit your Allocated
Account and debit your Unallocated Account with the requisite amount of Bullion
if the determination increases the total fine ounces of Bullion that should have
been credited to your Allocated Account.

2.6   Access: Upon reasonable prior written notice, we will, during our normal
business hours, allow your or the Sponsor’s representatives, not more than twice
during any calendar year, and your independent public accountants, in connection
with their audit of the financial statements of the Trust, to visit our premises
and examine the Bullion and such records maintained by us in relation to your
Allocated Account as they may reasonably require. Any such visit shall be
conducted over such number of Business Days as may be reasonably necessary to
complete the examination which is the purpose of such visit. You shall bear all
costs relating to such visits and exams, including any out of pocket or other
costs we may incur in connection therewith. Our providing of any such visits or
exams is conditioned on the relevant parties complying with all our security
rules and procedures and undertaking to keep confidential all information they
obtain in

-4-



--------------------------------------------------------------------------------



 



    accordance with a form of confidentiality agreement we will provide. If at
the time of any visit none of the Bullion is at our premises, the relevant
parties will not be permitted to visit our vault. Any visits by your
representatives pursuant to clause 2.6 of the Unallocated Bullion Account
Agreement shall be deemed to be a visit for purposes of this clause 2.6. To the
extent that our activities under this Agreement are relevant to the preparation
of the filings required of the Trust under the securities laws of the United
States, we will, to the extent permitted by applicable law, the Rules or
applicable regulatory authority, cooperate with you and the Sponsor and your and
the Sponsor’s representatives to provide such information concerning our
activities as may be necessary for such filings to be completed.   3.  
TRANSFERS INTO THE ALLOCATED ACCOUNT

3.1   Procedure: We shall receive transfers of Bullion into your Allocated
Account only at your instruction given pursuant to your Unallocated Bullion
Account Agreement, by debiting Bullion from your Unallocated Account and
allocating such Bullion to your Allocated Account, unless we otherwise agree in
writing. For any instruction we have received to transfer Bullion standing to
your credit in your Unallocated Account to your Allocated Account pursuant to
clause 4.2(b) of the Unallocated Bullion Account Agreement, we shall allocate
the amount of Bullion indicated in such instruction as soon as practicable and
by no later than 2:00 p.m. (London time) on the date of allocation, provided
that, if we are required to use one or more Sub-Custodians for the allocation
process, we shall use our best efforts to complete such allocation by no later
than 2:00 p.m. (London time) on the date of allocation. As of 2:00 p.m. (London
time) on the date of allocation, we shall send you an authenticated electronic
message (Swift MT199) notifying you of the status of the allocation process and
including (i) the amount of Bullion transferred to your Unallocated Account from
each Participant’s Participant Unallocated Account, separately stated; (ii) the
amount of Bullion that has been transferred into your Allocated Account from
your Unallocated Account and (iii) the amount of Bullion, if any, remaining in
the your Unallocated Account. Notwithstanding the foregoing, when New York is on
daylight savings time and London is not on daylight savings time, the references
to 2:00 p.m. (London time) in this clause 3.1 shall be deemed to be 1:00 p.m.
(London time). Notwithstanding anything else to the contrary and in the absence
of manifest error, the information contained in such authenticated electronic
message shall represent our official and conclusive records. Additionally, we
shall send you promptly after the foregoing message an e-mail (or other agreed
upon form of communication) including a bar list for the Bullion that has been
allocated.   4.   TRANSFERS FROM THE ALLOCATED ACCOUNT

4.1   Procedure and instructions: We will transfer Bullion from your Allocated
Account to such persons and at such times as specified in your instructions to
us and not otherwise. Unless you instruct us otherwise, we will transfer Bullion
from your Allocated Account only by debiting Bullion from your Allocated Account
and crediting the Bullion to your Unallocated Account. When you instruct us in
accordance with clause 4.4, we will transfer Bullion from your Allocated Account
by debiting Bullion from your Allocated

-5-



--------------------------------------------------------------------------------



 



    Account and making such Bullion available for collection or delivery as
provided in clause 4.4. All instructions to transfer Bullion from your Allocated
Account must:

  (a)   in the normal course, be received by us no later than 9:00 a.m. (London
time) on (i) the day that is two Business Days prior to the Withdrawal Date or
(ii), in the case of a transfer of Bullion to your Unallocated Account in
connection with a redemption of Trust shares that has been held open one
Business Day, on the Withdrawal Date, unless we otherwise agree;

  (b)   specify (i) the minimum number of fine ounces of Bullion to be debited
from your Allocated Account and (ii), if you are identifying the Bullion to be
debited, the serial numbers of the Bullion to be debited; and

  (c)   provide any other information which we may from time to time require,
including, where applicable, the name of the person that will collect the
Bullion from us or, if applicable, to whom we are to deliver it, and the
Withdrawal Date.

4.2   Power to amend procedure: We may amend our procedure for the withdrawal of
Bullion from your Account Balance or impose additional procedures therefor upon
your and the Sponsor’s prior written consent, provided that we may make any such
amendment or imposition without such consent where such amendment or imposition
is required by a change in the Rules or applicable law. We will notify you
within a commercially reasonable time before we amend our procedures or impose
additional ones in relation to the withdrawal of Bullion, and in doing so we
will consider your needs to communicate any such change to Participants and
others.

4.3   Specification of Bullion: Unless you instruct us as to the serial numbers
of the Bullion to be debited, we are entitled to select the Bullion to be
debited from your Allocated Account. When you instruct us to debit a minimum
amount of Bullion from your Allocated Account for credit to your Unallocated
Account without specifying the serial numbers of the Bullion to be debited, we
will select the Bullion to be debited and will use commercially reasonable
efforts to select for deallocation the smallest amount of Bullion necessary to
satisfy your instruction. When you notify us of a debit of Bullion pursuant to
clause 4.1 in the case of a redemption of Trust shares that has been held open
one Business Day, you may not specify the serial numbers of the Bullion to be
debited to your Allocated Account.

4.4   Physical withdrawals of Bullion: Subject to clause 5.4, upon your
instruction, we will debit Bullion from your Allocated Account and make the
Bullion available for collection by you or, if separately agreed, for delivery
by us, at your expense and risk. You and we agree nevertheless that you expect
to withdraw Bullion physically from your Allocated Account (rather than by
crediting it to your Unallocated Account) only in exceptional circumstances, as
for example when we are unable to transfer Precious Metal on an Unallocated
Basis. In the case of all physical withdrawals of Bullion from your Allocated
Account, unless we agree to undertake delivery, you must collect, or arrange for
the collection of, the Bullion being withdrawn from us, the Sub-Custodian or
other party having physical possession thereof. We will advise you of the
location from which the

-6-



--------------------------------------------------------------------------------



 



    Bullion may be collected no later than one Business Day prior to the
Withdrawal Date. When we have agreed separately to deliver Bullion in connection
with a physical withdrawal, we shall make transportation and insurance
arrangements on your behalf in accordance with our usual practice unless we have
agreed in writing to other arrangements, with which we shall use commercially
reasonable efforts to comply. Anything in this Agreement to the contrary
notwithstanding, and without limiting your right to withdraw Bullion physically,
we shall not be obliged to effect any requested delivery if, in our commercially
reasonable opinion, this would cause us or our agents to be in breach of the
Rules or other applicable law, court order or regulation, the costs incurred
would be excessive or delivery is impracticable for any reason. When pursuant to
your instruction Bullion, including Bullion allocated to the Allocated Account
in connection with the overdraft facility provided for in clause 4.7 of the
Unallocated Bullion Account Agreement, is physically withdrawn from your
Allocated Account, all risk in and to the Bullion withdrawn shall pass at the
Point of Delivery to the person to whom or to or for whose account such Bullion
is transferred, delivered or collected. If you instruct us as to the serial
number of one or more whole bars of Bullion to be debited, the Bullion you
specify will be made available for collection or delivery as soon as reasonably
practicable.   5.   INSTRUCTIONS



5.1   Your representatives: We will act only on instructions given in accordance
with this clause 5.1 and clause 14 and will not otherwise act on instructions
given by any person claiming to have a beneficial interest in the Trust. You
shall notify us promptly in writing of the names of the people who are
authorised to give instructions on your behalf. Until we receive written notice
to the contrary, we are entitled to assume that any of those people have full
and unrestricted power to give us instructions on your behalf. We are also
entitled to rely on any instructions which are from, or which purport to emanate
from, any person who appears to have such authority.

5.2   Amendments: Once given, instructions continue in full force and effect
until we receive further instructions that they are cancelled, amended or
superseded. We must receive an instruction canceling, amending or superseding a
prior instruction before the time the prior instruction is acted upon. Any
instructions shall have effect only after actual receipt by us in accordance
with clause 14 of this Agreement.

5.3   Unclear or ambiguous instructions: If, in our commercially reasonable
opinion, any instructions are unclear or ambiguous, we shall use reasonable
endeavours (taking into account any relevant time constraints) to obtain
clarification of those instructions but, failing that, we may in our absolute
discretion and without any liability on our part, act upon what we believe in
good faith such instructions to be or refuse to take any action or execute such
instructions until any ambiguity or conflict has been resolved to our
satisfaction.

5.4   Refusal to execute: We reserve the right to refuse to execute instructions
if (i) in our commercially reasonable opinion they are or may be contrary to the
Rules or applicable law or (ii), with respect to instructions relating to the
full withdrawal of the aggregate

-7-



--------------------------------------------------------------------------------



 



    balance of Bullion standing to your credit in your Allocated Account and
your Unallocated Account, a negative balance is outstanding on your Unallocated
Account. Additionally, we shall in no circumstances have any obligation to act
upon any instruction which in our commercially reasonable opinion would result
in a negative balance on your Allocated Account.   6.   CONFIDENTIALITY

6.1   Disclosure to others: Subject to clause 6.2, we shall treat as
confidential and will not, without your consent, disclose to any other person
any transaction or other information we acquire about you or your business
pursuant to this Agreement. Subject to clause 6.2, you shall treat as
confidential and will not, without our consent, disclose to any other person any
information that we provide to you about us or our business pursuant to this
Agreement and that we tell you, at or before the time we provide it, we are
providing to you on a confidential basis.

6.2   Permitted disclosures: Each party accepts that from time to time the other
party may be required by law or the Rules, or by a court proceeding or similar
process, or requested by or required in connection with filings made with a
government department or agency, fiscal body or regulatory or self-regulatory
authority, to disclose information acquired under this Agreement. In addition,
the disclosure of such information may be required by a party’s auditors, by its
legal or other advisors, by a company which is in the same group of companies as
a party (e.g., a subsidiary or holding company of a party) or by a
Sub-Custodian. Subject to the agreement of the party to which information is
disclosed to maintain it in confidence in accordance with clause 6.1, each party
irrevocably authorises the other to make such disclosures without further
reference to such party.   7.   CUSTODY SERVICES

7.1   Appointment: You hereby appoint us to act as custodian and bailee of the
Bullion comprising the Account Balance in accordance with this Agreement and any
Rules and laws which apply to us, and we hereby accept such appointment. Except
as otherwise provided under this Agreement, we do not undertake the
responsibility of a trustee or any other duties in relation to such Bullion not
implied by the law of bailment.

7.2   Segregation of Bullion: We will be responsible for the safekeeping of the
Bullion on the terms and conditions of this Agreement. We will segregate the
Precious Metal comprising the Account Balance in your Allocated Account from any
Precious Metal which we own or which we hold for others by making entries in our
books and records to identify such Precious Metal as being held for your
Allocated Account, and we will require each Sub-Custodian to segregate the
Precious Metal held by them for us from any Precious Metal which they own or
which they hold for others by making entries in their books and records to
identify such Precious Metal as being held for us. It is understood that our
undertaking to require each Sub-Custodian to segregate Bullion from Precious
Metal they own or hold for others reflects the current custody practice in the
London bullion market, and that accordingly we will be deemed to have
communicated that requirement prior to the execution of this Agreement by our
participation in that market.

-8-



--------------------------------------------------------------------------------



 



    Entries on our books and records to identify Bullion will refer to each bar
of Bullion by refiner, assay, serial number and gross and fine weight.
Additionally, we will require each Sub-Custodian to identify on its books and
records each bar of Bullion held by them for us by refiner, assay, serial number
and gross and fine weight and to provide such information to you upon request.
Under current LBMA market practices, the weight lists provided to us by our
Sub-Custodians are expected to identify each bar of Bullion held for us by
refiner, assay, serial number and gross and fine weight and by any other marks
required for the identification of a bar of Bullion under the Rules.

7.3   Ownership of Bullion: We will identify in our books and records that the
Bullion belongs solely to you.

7.4   Location of Bullion: Unless otherwise agreed between you and us, the
Bullion held for you in your Allocated Account must be held by us at our London
vault premises or, when Bullion has been allocated in a vault other than our
London vault premises, by or for any Sub-Custodian employed by us as permitted
by clause 8.1. We agree that we shall use commercially reasonable efforts
promptly to transport any Bullion held for you by or for a Sub-Custodian to our
London vault premises and such transport shall be at our cost and risk. We agree
that all delivery and packing shall be in accordance with the Rules and LBMA
good market practices.

7.5   Replacement of Bullion: Upon a determination by us that any Bullion
credited to the Allocated Account does not comply with the Rules, we shall as
soon as practical replace such Bullion with Bullion which complies with the
Rules by (i) debiting the Allocated Account and crediting the Unallocated
Account with the requisite amount of Bullion to be replaced, (ii) providing
replacement Bullion which complies with the Rules and which is of an amount that
approximates the amount of Bullion to be replaced as closely as practical and
(iii) debiting the Unallocated Account and crediting the Allocated Account with
the requisite amount of replacement Bullion. We shall not start the foregoing
replacement process on a particular Business Day unless we are reasonably sure
that such replacement process can be started and completed in the same Business
Day. We shall notify you by authenticated electronic transmission (including
tested telex and authenticate SWIFT) as soon as practical on the Business Day
(but no later than the end of business on such Business Day) when (i) we have
determined that Bullion credited to the Allocated Account does not comply with
the Rules and will be replaced and (ii) when replacement Bullion has been
credited to the Allocated Account in accordance with the above instructions.  
8.   SUB-CUSTODIANS

8.1   Sub-Custodians: We may appoint Sub-Custodians solely for the temporary
custody and safekeeping of Bullion until transported to our London vault
premises as provided in clause 7.4, unless otherwise agreed between you and us
with the consent of the Sponsor. The Sub-Custodians we select may themselves
select subcustodians to provide such temporary custody and safekeeping of
Bullion, but such subcustodians shall not by such selection or otherwise be, or
be considered to be, a Sub-Custodian as such term is used herein. We will use
reasonable care in selecting any Sub-Custodian. As of the date of

-9-



--------------------------------------------------------------------------------



 



    this Agreement, the Sub-Custodians that we use are: the Bank of England, The
Bank of Nova Scotia (ScotiaMocatta), Deustche Bank AG, JPMorgan Chase Bank,
N.A., UBS AG and Barclays Bank PLC. We will notify you if we select any
additional Sub-Custodian, or stop using any Sub-Custodian for such purpose. Your
receipt of notice that we have selected a Sub-Custodian (including those named
in this clause 8.1) shall not be deemed to limit our responsibility in selecting
such Sub-Custodian. Not more frequently than annually, upon your request, we
shall confirm to you that from time to time we may hold Precious Metal for our
own account with one or more of each of the Sub-Custodians, provided that this
confirmation shall not constitute a representation by us regarding the solvency
or creditworthiness of any Sub-Custodian.

8.2   Liability: Except for our obligation to make commercially reasonable
efforts to obtain delivery of Bullion from Sub-Custodians, we shall not be
liable for any act or omission, or for the solvency, of any Sub-Custodian unless
the selection of that Sub-Custodian was made by us negligently or in bad faith.
  9.   REPRESENTATIONS

9.1   Your representations: You represent and warrant to us that (such
representations and warranties being deemed to be repeated upon each occasion
Bullion is credited to or debited from your Allocated Account under this
Agreement):

  (a)   you are duly constituted and validly existing under the laws of your
jurisdiction of constitution;

  (b)   you have all necessary authority, powers, consents, licences and
authorisations (which have not been revoked) and have taken all necessary action
to enable you lawfully to enter into and perform your duties and obligations
under this Agreement;

  (c)   the person entering into this Agreement on your behalf has been duly
authorised to do so; and

  (d)   this Agreement and the obligations created under it constitute your
legal and valid obligations which are binding upon you and enforceable against
you in accordance with their terms (subject to applicable principles of equity)
and do not and will not violate the terms of the Rules, any applicable laws or
any order, charge or agreement by which you are bound.

9.2   Our representations: We represent and warrant to you that (such
representations and warranties being deemed to be repeated upon each occasion
Bullion is credited to or debited from your Allocated Account under this
Agreement):

  (a)   we are duly constituted and validly existing under the laws of our
jurisdiction of constitution;

  (b)   we have all necessary authority, powers, consents, licences and
authorisations (which have not been revoked) and have taken all necessary action
to enable us

-10-



--------------------------------------------------------------------------------



 



      lawfully to enter into and perform our duties and obligations under this
Agreement;

  (c)   the person entering into this Agreement on our behalf has been duly
authorised to do so; and

  (d)   this Agreement and the obligations created under it constitute our legal
and valid obligations which are binding upon us and enforceable against us in
accordance with their terms (subject to applicable principles of equity) and do
not and will not violate the terms of the Rules, any applicable laws or any
order, charge or agreement by which we are bound.

10.   FEES AND EXPENSES   10.1   Fees: For our services under this Agreement you
shall pay us an annual fee equal to 0.10% of the average daily aggregate value
of the first 4.5 million ounces of Bullion held in the Allocated Account and the
Unallocated Account, and 0.06% of the average daily aggregate value of the
Bullion held in the Allocated Account and the Unallocated Account in excess of
4.5 million ounces. The Bullion held in the Allocated Account and the
Unallocated Account shall be determined based on our end of Business Day
balances, and the value of the Bullion shall be computed on the basis of the
price of an ounce of gold as fixed by the five members of the London gold fix at
or about 3:00 p.m. London time (the “London P.M. Fix”), or if no London P.M. Fix
is made on such day, on the basis of the last prior London “fix” (A.M. or P.M.).
Our fee shall be paid in monthly installments in arrears.

10.2   Expenses: You must pay us on demand all costs, charges and expenses
(including any relevant taxes charged to us, duties and reasonable legal fees
but not including fees of Sub-Custodians) incurred by us in connection with the
performance of our duties and obligations under this Agreement or otherwise in
connection with the Bullion.

10.3   Default interest: If you fail to pay us any amount when it is due, we
reserve the right to charge you interest (both before and after any judgement)
on any such unpaid amount calculated at a rate equal to 1% above the overnight
London Interbank Offered Rate (LIBOR) for the currency in which the amount is
due. Interest will accrue on a daily basis and will be due and payable by you as
a separate debt.   11.   VALUE ADDED TAX

11.1   VAT inclusive: All sums payable under this Agreement by you to us shall
be deemed to be inclusive of VAT.   12.   SCOPE OF RESPONSIBILITY

12.1   Exclusion of liability: We will use reasonable care in the performance of
our duties under this Agreement and will only be responsible to you for any loss
or damage suffered by you as a direct result of any negligence, fraud or wilful
default on our part in the performance of our duties, in which case our
liability will not exceed the aggregate

-11-



--------------------------------------------------------------------------------



 



    market value of the Account Balance at the time such negligence, fraud or
wilful default is discovered by us (such market value calculated using the
nearest available morning or afternoon London gold price fixed by the fixing
members of the London Precious Metals Market following the occurrence of such
negligence, fraud or wilful deceit), provided that we notify you promptly after
we discover such negligence, fraud or wilful default. If we credit Bullion to
your Allocated Account that is not of the fine weight we have represented to
you, recovery by you, to the extent such recovery is otherwise allowed, shall
not be barred by your delay in asserting a claim because of the failure to
discover such loss or damage regardless of whether such loss or damage could or
should have been discovered. We shall not in any event be liable for any
consequential loss, or loss of profit or goodwill.

12.2   No duty or obligation: We are under no duty or obligation to make or
take, or require any Sub-Custodian to make or take, any special arrangements or
precautions beyond those required by the Rules or as specifically set forth in
this Agreement.

12.3   Insurance: We shall maintain insurance in regard to our business,
including our bullion and custody business, on such terms and conditions as we
consider appropriate. We will annually provide you with a copy of our
certificate of insurance and, additionally, we will, upon reasonable prior
notice, allow our insurance to be reviewed by you and the Sponsor in connection
with any registration statement or amendment thereto under the United States
federal Securities Act of 1933, as amended, covering shares of the Trust. Any
permission to review our certificate of insurance or insurance is limited to the
term of this Agreement and is conditioned on the reviewing party executing a
form of confidentiality agreement we will provide, or if the confidentiality
agreement is already in force, acknowledging that the review is subject to it.
The foregoing permission for the Sponsor to review our certificate of insurance
or insurance shall cease when the Sponsor ceases to serve the Trust as sponsor.

12.4   Force majeure: We shall not be liable to you for any delay in
performance, or for the non-performance, of any of our obligations under this
Agreement by reason of any cause beyond our reasonable control. This includes
any act of God or war or terrorism, any breakdown, malfunction or failure of, or
in connection with, any transmission, clearing or settlement facilities,
communication or computer facilities, any transport, port, or airport
disruption, industrial action, acts and regulations and rules of any
governmental or supra national bodies or authorities or relevant regulatory or
self-regulatory organisations or failure of any such body, authority, or
relevant regulatory or self-regulatory organisations to perform its obligations
for any reason.

12.5   Indemnity: You shall, solely out of the assets of the Trust, indemnify
and keep us, and each of our directors, shareholders, officers, employees,
agents, affiliates (as such term is defined in Regulation S-X adopted by the
United States Securities and Exchange Commission under the United States federal
Securities Act of 1933, as amended) and subsidiaries (us and each such person a
“Custodian Indemnified Person” for purposes of this clause 12.5) indemnified (on
an after tax basis) on demand against all costs and expenses, damages,
liabilities and losses which any such Custodian Indemnified Person may suffer or
incur, directly or indirectly, in connection with this Agreement except to

-12-



--------------------------------------------------------------------------------



 



    the extent that such sums are due directly to our negligence, wilful default
or fraud or that of such Custodian Indemnified Person.

12.6   Third parties: You are our sole customer under this Agreement. Except
with respect to the Trust, which shall be considered a beneficiary of this
entire Agreement, and the Sponsor, which shall be a beneficiary (as applicable)
of clauses 2.6, 4.2, 8.1 and 12.3, we do not owe any duty or obligation or have
any liability towards any person who is not a party to this Agreement, and,
other than the Sponsor and the Custodian Indemnified Persons, this Agreement
does not confer a benefit on any person who is not a party to it. The parties to
this Agreement do not intend that any term of this Agreement shall be
enforceable by any person who is not a party to it, except for the Sponsor and
the Custodian Indemnified Persons, and do intend that the Contracts (Rights of
Third Parties) 1999 Act shall not apply to this Agreement. Nothing in this
paragraph is intended to limit the obligations hereunder of any successor
Trustee of the Trust or to limit the right of any successor Trustee of the Trust
to enforce our obligations hereunder.

12.7   No Liens: We will not create any right, charge, security interest, lien
or claim against the Bullion, except those in our favor arising under this
Agreement or the Unallocated Bullion Account Agreement, and we will not loan,
hypothecate, pledge or otherwise encumber any Bullion except pursuant to your
instructions.

12.8   Other Activities: We and any of our affiliates may act as a Participant
or own or hold Precious Metal or shares issued by the Trust or both and may deal
with them in any manner, including acting as underwriter for the shares, with
the same rights and powers as if we were not a custodian and bailee hereunder.  
13.   TERMINATION

13.1   Method: This Agreement may be terminated by:

  (i)   either party by giving not less than 90 Business Days’ written notice to
the other party; or

  (ii)   either party immediately by written notice in the event such party has
determined in their commercially reasonable opinion the existence of the
presentation of a winding-up order, bankruptcy or analogous event in relation to
the other party.

    Any such notice given by you must specify:

  (a)   the date on which the termination will take effect;

  (b)   the person to whom the Bullion is to be delivered; and

  (c)   all other necessary arrangements for the delivery of the Bullion to you
or to your order.

13.2   Resignation of Trustee: In the event you resign or are discharged or
removed as Trustee, this Agreement will terminate 90 Business Days following
your resignation, discharge or

-13-



--------------------------------------------------------------------------------



 



    removal unless a successor trustee to the Trust is appointed before the end
of the 90 Business Day period or a full liquidation of the Trust is started
during the 90 Business Day period and you request us to continue this Agreement
in effect until the liquidation is completed. If a successor Trustee is
appointed before the end of the 90 Business Day period, the Custodian and the
Trustee shall take such actions and execute such documents as the successor
Trustee and the outgoing Trustee may reasonably require for the purpose of
vesting in the successor Trustee the rights and obligations of the outgoing
Trustee and releasing the outgoing Trustee from its future obligations under
this Agreement.

13.3   Redelivery arrangements: Following any termination of this Agreement, if
you do not make arrangements acceptable to us for the redelivery of the Bullion,
we may continue to store the Bullion, in which case we will continue to charge
the fees and expenses payable under clause 10. If you have not made arrangements
acceptable to us for the redelivery of the Bullion within 6 months of the date
specified in the termination notice as the date on which the termination will
take effect, we will be entitled to sell the Bullion and account to you for the
proceeds after deducting any amounts due to us under this Agreement.

13.4   Existing rights: Termination shall not affect rights and obligations then
outstanding under this Agreement, which rights and obligations shall continue to
be governed by this Agreement until all obligations have been fully performed.  
14.   NOTICES

14.1   Form: Subject to clause 14.5, any notice, notification, instruction or
other communication under or in connection with this Agreement shall be given in
writing. References to writing include electronic transmissions that are of the
kind specified in clause 14.2.

14.2   Method of transmission: Any notice, notification, instruction or other
communication required to be in writing may be delivered personally or sent by
first class post, pre-paid recorded delivery (or air mail if overseas),
authenticated electronic transmission (including tested telex and authenticated
SWIFT) or such other electronic transmission as the parties may from time to
time agree to the party due to receive the notice, notification, instruction,
communication, at its address, number or destination set out in this Agreement
or another address, number or destination specified by that party by written
notice to the other.

14.3   Deemed receipt on notice: A notice, notification, instruction or other
communication under or in connection with this Agreement will be deemed received
only if actually received or delivered.

14.4   Recording of calls: We may record telephone conversations without use of
a warning tone. Such recordings will be our sole property and accepted by you as
evidence of the orders or instructions given that are permitted to be given
orally under this Agreement.

14.5   Instructions Relating to Bullion: All notices, notifications,
instructions and other communications relating to the movement of Bullion in
relation to your Allocated

-14-



--------------------------------------------------------------------------------



 



    Account shall be by way of authenticated electronic transmission (including
tested telex and authenticated SWIFT), and shall be addressed to:

Precious Metals Operations
HSBC Bank USA, National Association
8 Canada Square
London E14 5HQ
Tested Telex: 889217 RNB
SWIFT: BLIC GB2L
15.  GENERAL

15.1   No advice: Our duties and obligations under this Agreement do not include
providing you with investment advice. In asking us to open and maintain the
Allocated Account, you do so in reliance of your own judgment, and we shall not
owe to you any duty to exercise any judgment on your behalf as to the merits or
suitability of any deposits into, or withdrawals from, your Allocated Account.

15.2   Rights and remedies: Our rights under this Agreement are in addition to,
and independent of, any other rights which we may have at any time in relation
to the Account Balance, except that we will not have any right to set-off
against any account we maintain or property that we hold for you under this
Agreement any claim or amount that we may have against you or that may be owing
to us other than pursuant to this Agreement, no matter how that claim or amount
arose.

15.3   Assignment: This Agreement is for the benefit of and binding upon you and
us and our respective successors, including any successor trustees and assigns.
Except as otherwise provided herein, this Agreement may not be assigned by
either party without the written consent of the other party, except that this
clause shall not restrict our power to merge or consolidate with any party, or
to dispose of all or part of our custody business.

15.4   Amendments: Any amendment to this Agreement must be agreed in writing and
be signed by you and us. Unless otherwise agreed, an amendment will not affect
any legal rights or obligations which may already have arisen.

15.5   Partial invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

15.6   Entire agreement: This document and the Unallocated Bullion Account
Agreement represents our entire agreement, and supersedes any previous
agreements between you and us, relating to the subject matter of this Agreement.

15.7   Joint and several liability: If there is more than one of you, your
responsibilities under this Agreement apply to each of you individually as well
as jointly.

15.8   Counterparts: This Agreement may be executed in any number of
counterparts, each of which when executed and delivered is an original, but all
the counterparts together constitute the same agreement.

15.9   Business Days: If any obligation of either you or us falls due to be
performed on a day which is not a Business Day in respect of the Allocated
Account in question, then the



-15-



--------------------------------------------------------------------------------



 



    relevant obligations shall be performed on the next succeeding Business Day
applicable to such account.   15.10   Processing of account entries: Except for
physical withdrawals as to which transfer of ownership is determined at the
Point of Delivery, records of (i) all deposits to and withdrawals from the
Allocated Account and all debits and credits to the Unallocated Account which,
pursuant to instructions given in accordance with this Agreement and the
Unallocated Bullion Account Agreement, occur on a Business Day and (ii) all end
of Business Day account balances in the Allocated Account and the Unallocated
Account are prepared overnight as at the close of our business (usually 4:00
p.m. London time) on that Business Day. For avoidance of doubt, the foregoing
sentence is illustrated by the following examples, which are not intended to
create any separate obligations on our part:

    Reports of a transfer of Precious Metal from a Third Party Unallocated
Account for credit to your Unallocated Account on a Business Day and a debit of
Bullion from your Unallocated Account for credit to your Allocated Account on
that Business Day pursuant to the standing instruction contained in the
Unallocated Bullion Account Agreement and of the balances in your Allocated
Account and your Unallocated Account for that Business Day shall be prepared
overnight as at the close of our business on that Business Day.

    Reports of a transfer of Bullion which we debit from your Allocated Account
for credit to your Unallocated Account on a Business Day and a transfer of
Bullion which we debit from your Unallocated Account for credit to a Third Party
Unallocated Account on that Business Day and of the balances in your Allocated
Account and Unallocated Account for that Business Day shall be prepared
overnight as at the close of our business on that Business Day.

    When you instruct us to debit Bullion from your Allocated Account for credit
to your Unallocated Account and direct us to execute such instruction on the
same Business Day as and in connection with one or more instructions that you
give to us to debit Bullion from your Unallocated Account, we will use
commercially reasonable efforts to execute the instructions in a manner that
minimizes the time the Bullion to be debited from your Allocated Account stands
to your credit in your Unallocated Account, save that we shall not be
responsible for any delay caused by late, incorrect or garbled instructions or
information from you or any third party.   15.11   Maintenance of this
Agreement: Concurrently with this Agreement, we and you are entering into the
Unallocated Bullion Account Agreement. That agreement shall remain in effect as
long as this Agreement remains in effect, and if that agreement is terminated,
this Agreement terminates with immediate effect.   15.12   Prior Agreements: The
Agreement supersedes and replaces any prior existing agreement between you and
us relating to the same subject matter.   15.13   Cooperation: During the term
of this Agreement, we and you will cooperate with each other and make available
to each other upon reasonable request any information or documents necessary to
insure that each of our respective books and records are accurate and current.

-16-



--------------------------------------------------------------------------------



 



16.   GOVERNING LAW AND JURISDICTION   16.1   Governing law: This Agreement and
any issues or disputes arising out of or in connection with it (whether such
disputes are contractual or non-contractual in nature, such as claims in tort,
for breach of statute or regulation or otherwise) are governed by, and will be
construed in accordance with, English law.

16.2   Jurisdiction: We both agree that the courts of the State of New York, in
the United States of America, and the United States federal court located in the
Borough of Manhattan in such state are to have jurisdiction to settle any
disputes or claims which may arise out of or in connection with this Agreement
and, for these purposes we both irrevocably submit to the non-exclusive
jurisdiction of such courts, waive any claim of forum non conveniens and any
objections to the laying of venue, and further waive any personal service.

16.3   Waiver of immunity: To the extent that you may in any jurisdiction claim
for yourself or your assets any immunity from suit, judgment, enforcement or
otherwise howsoever, you agree not to claim and irrevocably waive any such
immunity to which you would otherwise be entitled (whether on grounds of
sovereignty or otherwise) to the full extent permitted by the laws of such
jurisdiction.   16.4   Service of process: Process by which any proceedings are
begun may be served by being delivered to the addresses specified below. This
does not affect the right of either of us to serve process in another manner
permitted by law.

     
Our address for service of process:
  Your address for service of process
 
   
HSBC Bank USA, National Association,
  BNY Mellon
London Branch
  1 Canada Square
8 Canada Square
  London, E14 5AL, United Kingdom
London, E14 5HQ, United Kingdom
  Attention: Mr. Anthony Ross Whitehill
Attention: Precious Metals Department
   
                    Legal Department
  with copies to:
 
   
 
  The Bank of New York Mellon
2 Hanson Place
 
  Brooklyn, New York 11217
 
  Attention: ADR Administration
 
   
 
  and
 
   
 
  The Bank of New York Mellon
 
  One Wall Street
 
  New York, New York 10286
 
  Attention: Andrew Pfeifer, Vice President

[Remainder of page intentionally left blank]

-17-



--------------------------------------------------------------------------------



 



EXECUTED by the parties as follows
Signed on behalf of
HSBC BANK USA, NATIONAL ASSOCIATION
by
Signature:                                                                    
          
                  Name:
                  Title:
Signed on behalf of
The Bank of New York Mellon,
not in its individual capacity, but solely as
Trustee of the SPDR® Gold Trust,

by
Signature:                                                                    
          
                  Name:
                  Title:
Signature Page
SPDR® Gold Trust
First Amended and Restated
Allocated Bullion Account Agreement

 